Citation Nr: 1113785	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  09-38 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for diverticulosis and colitis, claimed as gastrointestinal tract problems, to include as due to service connected chronic ulcer disease with deformity of duodenal bulb and duodenal ulcer.  

2.  Entitlement to an increased rating in excess of 20 percent for chronic ulcer disease with deformity of duodenal bulb and duodenal ulcer.  


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent.


WITNESSES AT HEARING ON APPEAL

Appellant, L.H.


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1956 to April 1965 and from December 1965 to December 1976.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, denied entitlement to service connection for diverticulitis and colitis, claimed as gastrointestinal tract problems, and denied entitlement to an increased rating in excess of 20 percent for chronic ulcer disease with deformity of duodenal bulb and duodenal ulcer.

The Veteran and L.H. provided testimony before the undersigned Acting Veterans Law Judge in a videoconference hearing in March 2011.  A transcript is of record.  

The issue of clear and unmistakable error with the prior final decisions denying entitlement to service connection for a neck disability and traumatic arthritis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

During the March 2011 videoconference hearing before the Board, the Veteran stated that he had moved to Maine and was not receiving regular medical treatment at the Togus VA medical center (VAMC).  Records from the Togus VAMC have not been obtained and associated with the claims file.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As this evidence is relevant to the Veteran's claim, all relevant records in VA's possession must be obtained.    

Moreover, during the March 2011 hearing, the Veteran asserted that his service connected chronic ulcer disease with deformity of duodenal bulb and duodenal ulcer had worsened and he requested a new VA examination.  The Veteran stated that he was now receiving treatment for anemia, was throwing up three to four times per month, and had recently lost weight.  A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95  (1995).  In addition, a Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

Therefore, the Veteran must be provided a new VA examination in order to determine the current severity of his chronic ulcer disease with deformity of duodenal bulb and duodenal ulcer.  In providing the requested opinion, the examiner will be asked about whether the Veteran has diagnoses of diverticulitis and colitis or some other gastrointestinal disability and whether such disability had its onset in service or is proximately due to or aggravated by the service-connected disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The necessary steps should be taken to obtain all relevant treatment records not already of record, including records from the Togus VAMC.  If additional information is needed to complete this request, the Veteran should be so advised of the specific information needed as well as any necessary medical releases.

2.  The Veteran should be provided with a VA examination with a physician to assess the current severity of his chronic ulcer disease with deformity of duodenal bulb and duodenal ulcer and determine if there is a relationship between the diagnosed diverticulitis and colitis and the service-connected disability.  The VA examiner should review the claims folder prior to the examination and note such review in the examination report or in an addendum.  All tests and studies deemed necessary should be accomplished, and all special tests and clinical findings should be reported.

The examination should include findings regarding any manifestations of chronic ulcer disease with deformity of duodenal bulb and duodenal ulcer, including any anemia, weight loss, vomiting, recurrent hematemesis, or melena, and overall severe or definite impairment of health and the frequency of any symptoms.  

The examiner is informed there is evidence in the claims file that suggests the Veteran has diverticulitis and colitis.  Does your review and examination confirm either or both diagnoses?  If the answer is no, does the Veteran have a gastrointestinal disorder, other than the service-connected chronic ulcer disease with deformity of duodenal bulb and duodenal ulcer?  Please provide a rationale for the opinions based upon medical principles and evidence in the claims file.

If the examiner finds that the Veteran has a current gastrointestinal disorder, other than the service-connected ulcer disease, to include, but not limited to, diverticulitis and colitis, the examiner should address whether it is as likely as not (e.g., 50 percent probability or better) that such diagnosis had its onset in service?  If it did not have its onset in service, is it at least as likely as not that such disability is due to or aggravated by the service-connected ulcer disease?  Please provide a rationale for the opinions based upon medical principles and evidence in the claims file.

3.  The agency of original jurisdiction should review the examination report to ensure that it contains the opinions and rationales requested in this remand.

4.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).


_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

